Title: From George Washington to Capel & Osgood Hanbury, 26 April 1763
From: Washington, George
To: Capel & Osgood Hanbury



Gentn
Williamsburg 26th April 1763

Your favours of the 24th of April 29th July and first of December now lye before me, and I coud heartily have wished that the last had brought an Acct of the Tobaccos lost in the Deliverance and Joseph which remains along while I think in an undeterminate manner.
You will please to observe that the 20 Hhds pr the Deliverance is part of the Estate of Danl Parke Custis Esqr. deceasd,

because it was made and Shipped before a Devision of it took place therefore when that matter is adjusted must have credit for the Tobacco, and made chargeable with the Costs; but the 14 hhds in Easton were made after the said Division and was the Sole property of Mastr John Parke Custis, for whom you are to raise an Acct beginning with the premium of Insurance & other charges of this 14 hhds, and to be credited by the proceeds; the other 12 hhds pr Captn Lewis you have already been informed were the young Gentlemans & I shall take care at all times to advise you in this particular that no mistakes may arise.
Business brot me to this place a few days ago and havg seen Captn Easton I have given directions for putting Twelve hhds Tobo on board his Ship to your address on which please to Insure Ten pounds pr Hhd in behalf of Mastr Custis whose Tobo it is, and to whose acct it must go.
We are much pleased with the assurance of Peace, things it is hoped will now fall into an easy & regular Channel to the mutual advantage of both Mercht & Planter. I am Gentn Yr Most Obedt Servt

Go: Washington

